DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama et al (2020/0089111, PGPub of 11,175,580 used int eh double patenting rejection below).
Hatakeyama et al disclose a resist composition that may be positive or negative, and comprise monomeric units and additives as claimed by the instant claims 2-10 (see reference claims 2-11). The resist composition is also used in a method comprising the same steps as instantly claimed (instant claims 11-13; reference claims 12-14)
The reference claims a compound meeting the structural limitations of the instant claims, and exemplifies PAG cations having structures meeting the instant claim limitations wherein X3 is a single bond, R1 is a single bond or alkyl, X2 and X2 are single bonds:

    PNG
    media_image1.png
    128
    277
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    138
    285
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    154
    347
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (9,052,592).
Nakamura et al disclose a resist composition comprising a photoacid generator, the PAG having a structure similar to that as instantly claimed. In the general structure, the R groups contain  a group as shown below comprising -O-C(=O)-R201, wherein R201 may be an alkyl, aryl, cycloalkyl, etc, having a halogen substituent, wherein one of skill in the art would have envisaged using any halogen, including I. 


    PNG
    media_image4.png
    367
    330
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    46
    321
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    88
    318
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    75
    312
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    74
    323
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    78
    340
    media_image9.png
    Greyscale

Examples such as below meet the structural limitations and are unsubstituted, but as show above (and in other examples) the R201 group may comprise halogen substituents. For example, X1-X3 and R1 may be single bonds, or X3 can be an ether bond, with R1 being a saturated hydrocarbon group:

    PNG
    media_image10.png
    170
    280
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    178
    271
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    202
    164
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    203
    260
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    178
    223
    media_image14.png
    Greyscale

When the R201 group of these examples is substituted by halogen, specifically I, the sulfonium compounds meet the structural limitations of the instant formula (A) of the instant claim 1.
	The composition further comprises an organic solvent, a base polymer, an additional PAG generating a fluorosulfonic, fluoroimide, or fluoromethide acid (columns 101-102), a quencher, a surfactant (component (F), column 120), dissolution inhibitor, plasticizer, and other known additives (instant claims 2-4 and 10). 
	The resist may be a positive or negative resist, and comprise a base material polymer suitable for the type of resist (column 34, lines 7-37; instant claims 6-8). For a positive resist, the base polymer comprising an acid-labile group-containing monomer and others. Monomers taught for use in the base polymer include those of formulas (a1) and (f3) of the instant claims 5 and 9, respectively. 
	
    PNG
    media_image15.png
    132
    306
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    186
    289
    media_image16.png
    Greyscale


For a negative resist and development process, the base polymer is free of acid-labile group and instead comprises a crosslinking agent and an alkali-soluble resin.
The method of patterning includes the steps as set forth by the instant claims 11-13:

    PNG
    media_image17.png
    105
    316
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    111
    318
    media_image18.png
    Greyscale

Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Nakamura et al, choosing as the PAG, that as taught by the reference and cited above, wherein the compound comprises an I atom as a substituent as broadly taught by the reference. The resultant compound would also meet the limitations of the instant claims.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (2018/0365574).
Hatakeyama et al disclose a resist composition comprising a photoacid generator, the PAG having a structure similar to that as instantly claimed. In the general structure, the R groups may contain a group as shown below comprising -O-C(=O)-(end group), wherein the end group may be an alkyl, aryl, cycloalkyl, etc, having a halogen substituent, wherein one of skill in the art would have envisaged using any halogen, including I. 



    PNG
    media_image19.png
    76
    73
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    232
    351
    media_image20.png
    Greyscale

Examples such as below meet the structural limitations and are unsubstituted, but as show above (and in other examples) the R201 group may comprise halogen substituents. For example, X1-X3 and R1 may be single bonds, or X3 can be an ether bond, with R1 being a saturated hydrocarbon group:


    PNG
    media_image21.png
    174
    270
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    206
    264
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    176
    283
    media_image23.png
    Greyscale


When the end group of these examples is substituted by halogen, specifically I, the sulfonium compounds meet the structural limitations of the instant formula (A) of the instant claim 1.
The composition further comprises an organic solvent, a base polymer, an additional PAG generating a sulfonic, imide, or methide ([0090] compounds noted are fluorinated as instantly required), a quencher, a surfactant, dissolution inhibitor, plasticizer, and other known additives ([0090]) instant claims 2-4 and 10). 
The resist may be a positive or negative resist, and comprise a base material polymer suitable for the type of resist ([0070], [0071]; instant claims 6-8). For a positive resist, the base polymer comprising an acid-labile group-containing monomer and others. Monomers taught for use in the base polymer include those of formulas (a1), (a2), (f1), (f2), and (f3) of the instant claims 5 and 9, respectively. 


    PNG
    media_image24.png
    200
    310
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    313
    307
    media_image25.png
    Greyscale



    PNG
    media_image26.png
    313
    366
    media_image26.png
    Greyscale
 
    PNG
    media_image27.png
    118
    313
    media_image27.png
    Greyscale

For a negative resist and development process, the base polymer is free of acid-labile group.
The method of patterning includes the steps as set forth by the instant claims 11-13:



    PNG
    media_image28.png
    143
    339
    media_image28.png
    Greyscale

Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Hatakeyama et al, choosing as the PAG, that as taught by the reference and cited above, wherein the compound comprises an I atom as a substituent as broadly taught by the reference. The resultant compound would also meet the limitations of the instant claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/877742 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘742 application claims a compound having a structure meeting the limitations of the instant formula (1), wherein the substituents X3, R1, X2, X1, Ra1, and XB1 are defined as those as set forth by the instant claims, and the preferred definitions for the structure of the ‘742 application includes preferred compounds of the instant claims. The patent further claims a polymer having units as instantly claimed, and a method of patterning as claimed. It would have been obvious to one of ordinary skill in the art to prepare the material and compound of the ‘742 application, with the resultant compound and composition also meeting the structural limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,175,580. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘580 patent claims a compound having a structure meeting the limitations of the instant formula (A), wherein the substituents L2, R1, L1, R2, and L3 are defined as those as set forth by the instant claims, and the preferred definitions for the structure of the ‘580 patent includes preferred compounds of the instant claims. The patent further claims a polymer having units as instantly claimed, and a method of patterning as claimed. It would have been obvious to one of ordinary skill in the art to prepare the material and compound of the ‘580 patent, with the resultant compound and composition also meeting the structural limitations of the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722